Citation Nr: 1004024	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  08-36 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a disability 
manifested by stomach pain with constipation, to include as 
secondary to service-connected diabetes mellitus, type II.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to 
February 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision of the St. 
Petersburg, Florida Department of Veterans' Affairs (VA) 
Regional Office (RO).

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans' Law Judge in November 2009.  A 
transcript of that hearing has been associated with the 
claims file.


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, the 
objective evidence of record demonstrates that the Veteran 
has a current diagnosis of PTSD related to in-service 
stressors and the objective evidence of record verifies the 
Veteran's claimed in-service stressor.

2.  Affording the Veteran the benefit of the doubt, the 
objective evidence of record demonstrates that tinnitus is 
related to acoustic trauma during the Veteran's active 
service.  

3.  Service connection is in effect for diabetes mellitus, 
type II, currently evaluated as 20 percent disabling.

4.  The objective medical evidence of record does not 
demonstrate that a disability manifested by stomach pain with 
constipation originated during active service.

5.  The objective medical evidence of record does not 
demonstrate that a disability manifested by stomach pain with 
constipation is directly related to his service-connected 
diabetes mellitus, type II.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the Veteran's 
favor, the criteria for the establishment of service 
connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

2.  Resolving the benefit of the doubt in the Veteran's 
favor, the criteria for the establishment of service 
connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

3.  A disability manifested by stomach pain with 
constipation, to include as secondary to service-connected 
diabetes mellitus, type II, neither incurred in nor was 
aggravated by active service and is not proximately due to, 
or the result of, a service-connected disability.  38 
U.S.C.A. §§ 1101, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was 
signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. § 3.159 
(2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Prior to the initial adjudication of the Veteran's claims for 
service connection in the December 2007 rating decision, he 
was provided notice of the VCAA in June 2007.  The VCAA 
letter indicated the types of information and evidence 
necessary to substantiate the claim, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence, including the information needed to obtain lay 
evidence and both private and VA medical treatment records.  
This letter also provided the Veteran with additional notice 
pertaining to the downstream disability rating and effective 
date elements of his claims and he was furnished with a 
Statement of the Case in September 2008.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and 
Pelegrini, both supra.

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, service personnel records, VA outpatient 
treatment reports, a private medical opinion, a VA 
examination and statements and testimony from the Veteran and 
his representative.  The Veteran has not indicated that he 
has any further evidence to submit to VA, or which VA needs 
to obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The Veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2009).

Pertinent Laws and Regulations

Service Connection - Generally 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2009).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2009).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.


Analysis

1.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evaluation, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony may 
establish the occurrence of the claimed in-service stressor.  
38 U.S.C.A § 1154(b); 38 C.F.R. § 3.304(f).

If, however, the Veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the Veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's 
testimony alone cannot establish the occurrence of a non-
combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Furthermore, an opinion by a medical health 
professional based on post-service examination of the Veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

In statements and testimony presented throughout the duration 
of the appeal, the Veteran has maintained that his currently 
diagnosed PTSD is related to his active service.  During a 
November 2009 Travel Board hearing, the Veteran testified 
that he was assigned to the 79th Transportation Company while 
stationed in Vietnam, wherein he worked on the framework of 
helicopters.  He reported that he was on special detail 
missions on a few occasions, flying in helicopters which had 
received gunfire and he had seen dead bodies.  The Veteran 
testified that being exposed to this hostile environment 
during his active service in Vietnam generated an overall 
fear.  Finally, he reported that he was currently diagnosed 
with PTSD which a VA psychologist felt was related to his 
situations in service.  

Service treatment records reflect no findings of a 
psychiatric disorder or similar condition and do not indicate 
that the Veteran was exposed to hostile fire.  

Service personnel records reflect that the Veteran was 
stationed overseas in Vietnam from August 1965 to July 1966, 
at which time he was assigned to the 79th Transportation 
Company with the principle duties of an airframe repairman.  
The Veteran's DD form 214 indicates that his military 
occupational specialty (MOS) was that of an airframe 
repairman, similar to a civilian aircraft mechanic.  Service 
personnel records also reflect that the Veteran was 
designated to the Vietnam Defense Campaign.  

VA outpatient treatment reports from February 2003 to May 
2008 reflect that the Veteran was initially diagnosed with 
PTSD in May 2007, and was thereafter treated for and 
diagnosed with PTSD.  In a May 2007 VA outpatient treatment 
report, the Veteran stated that he worked in the Army as an 
airframe mechanic and was stationed in Vietnam with duties 
including recovering downed aircrafts.  He also reported 
receiving sniper fire and having to recover bodies of dead 
pilots who were sometimes mutilated by the enemy.  The 
Veteran stated that he was exposed to the possibility of 
being killed, wounded or captured, ambushes, enemy 
firefights, post-mortem preparation, the evacuation of bodies 
and he had sat with someone dying from war related causes.  
More specifically, he reported a traumatic incident wherein 
he was returning from a recovery mission and came upon 
mutilated American pilots in a plane.  At this time, the 
Veteran was diagnosed with chronic PTSD.  

After a careful review of the evidence of record, the Board 
finds that the Veteran suffers from PTSD which is linked to a 
corroborated in-service stressor and that service connection 
is warranted.  The Board finds that the Veteran's service 
personnel records provide corroborating evidence of the 
claimed in-service stressor, namely working in the 79th 
Transportation Company as an airframe repairman in Vietnam 
and being exposed to a hostile environment which produced 
fear with a threat of enemy fire.  The Board acknowledges 
that while the Veteran's unit was not involved in direct 
combat or a direct attack, the issue of the Veteran's 
reported secondary exposure to enemy fire and being around 
the threat of enemy fire, is a stressor for which is verified 
by the Veteran's military occupational specialty and 
assignments in Vietnam.  If the veteran's presence in areas 
of documented combat can be verified, this would be 
sufficient to find that he was exposed to combat stressors, 
even without the explicit documentation of his participation 
in specific historic events.  See Pentacost v. Principi, 16 
Vet. App. 124 (2002).  Thus, the reported exposure to the 
threat of enemy fire with aircraft recovery missions and his 
verified duty assignment in service working as an airframe 
repairman in Vietnam, even though the Veteran did not 
participate in combat, is sufficient to corroborate this 
reported in-service stressor.

Because there is medical diagnosis of PTSD related to the 
claimed in-service stressor, and credible supporting evidence 
of the occurrence of that stressor, the Board concludes that 
the evidence supports the grant of service connection for 
PTSD.  Thus, following a full review of the record, the Board 
concludes that service connection for PTSD is warranted.

2.  Tinnitus

Tinnitus has been defined by the Court as a ringing, buzzing 
noise in the ears.  See YT v Brown, 9 Vet. App. 195, 196 
(1996); Kelly v. Brown, 7 Vet. App. 471 (1995) (citing 
Dorland's Illustrated Medical Dictionary 1725 (27th ed. 
1988)).  Due to the subjective nature of the disorder, the 
veteran, as a layperson is competent to testify as to his 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

In statements and testimony presented throughout the duration 
of the appeal, the Veteran has maintained that his current 
tinnitus was caused by the acoustic trauma he experienced 
during his active service while working as an airframe 
repairman and that he has had tinnitus since his active 
service.  During a November 2009 Travel Board hearing, the 
Veteran testified that he was exposed to loud noise from the 
helicopter propellers while he worked on helicopters during 
active service.  He also reported that he is currently being 
seen for tinnitus with a private physician.  

As noted above, service personnel records reflect that the 
Veteran was stationed overseas in Vietnam from August 1965 to 
July 1966, at which time he was assigned to the 79th 
Transportation Company with the principle duties of an 
airframe repairman.  The Veteran's DD form 214 indicates that 
his MOS was that of an airframe repairman, similar to a 
civilian aircraft mechanic.  Therefore, this evidence 
supports the Veteran's claims that he was exposed to 
excessive noise during active service.

In a May 2007 VA outpatient treatment report, pursuant to a 
psychology evaluation, the Veteran reported that he had a 
ringing in his ears from the time he came back from Vietnam.  

In a December 2007 VA examination, the Veteran reported that 
he was exposed to military noise from helicopters, airplanes, 
grenade launchers and surrounding small arms fire in Vietnam 
without hearing protection.  He also reported civilian noise 
exposure to pressure washers, cleaning equipments, hunting a 
few times with a shotgun and a lawnmower, all without hearing 
protection.  The Veteran reported that tinnitus had been 
evident for years but he could not determine the time of 
onset, although it became worse over the past 5 to 6 years.  
The examiner opined that the Veteran's tinnitus was not 
caused by or the result of his conceded military noise 
exposure.  The examiner also opined that he felt he could not 
determine the etiology of the Veteran's tinnitus or its 
relationship to hearing loss without resorting to mere 
speculation.  

In an August 2009 private medical report, the Veteran 
reported a history of long-term bilateral tinnitus which had 
been present since the Vietnam War when he was exposed to 
considerable helicopter noise.  The private physician opined 
that the Veteran's audiometric testing revealed bilateral 
sloping symmetrical sensorineural hearing loss consistent 
with his prior noise exposure.  

After a careful review of the record, and resolving all doubt 
in favor of the Veteran, the Board has determined, based upon 
the medical and satisfactory lay evidence set forth above, 
that the Veteran's current tinnitus was incurred during his 
active service.  As noted above, the Veteran's service 
information supports his reports of exposure to excessive 
noise during his active service.  The post service medical 
evidence of record reflects that the Veteran is currently 
treated for tinnitus.  The Veteran reported that he had 
tinnitus since he returned from Vietnam.  

The Board observes that lay assertions may serve to support a 
claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  In this case, the Board finds that the 
Veteran is competent to testify to his continual symptoms of 
tinnitus, as they are subject to his lay observation.  

The Board notes that while the VA examiner found that the 
Veteran's tinnitus was not caused by or the result of his 
conceded military noise exposure, he also opined that he felt 
he could not determine the etiology of the Veteran's tinnitus 
or its relationship to hearing loss without resorting to mere 
speculation.  Finally, a private physician concluded that 
audiometric testing revealed bilateral sloping symmetrical 
sensorineural hearing loss consistent with his prior noise 
exposure.  With respect to evidence provided in the record, 
the Board finds that, taken together, they put the evidence 
in relative equipoise.  

Thus, resolving all reasonable doubt in favor of the Veteran, 
service connection for tinnitus is warranted.  38 C.F.R. § 
3.102 (2009).  See also 38 U.S.C.A. § 5107(b); Gilbert v. 
Lewinski, 1 Vet. App. 49, 53-56 (1990).

3.  A Disability Manifested by Stomach Pain with Constipation

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service connected disease or injury; or, for any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progression of the nonservice-connected disease.  38 C.F.R. 
§ 3.310(a)-(b); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

In statements and testimony presented throughout the duration 
of the appeal, the Veteran has maintained that his current 
disability manifested by stomach pain with constipation is 
related to his service-connected diabetes mellitus, type II.  
In a November 2009 Travel Board hearing, the Veteran 
testified that his primary care physician explained that his 
stomach pain with constipation was a complication and 
residual of his diabetes.  He also reported that he was 
currently prescribed medication for his constipation.  

Service treatment reports are absent of any findings of a 
disability manifested by stomach pain or constipation or 
related condition.  

VA outpatient treatment reports reflect that in an April 2005 
general examination, the Veteran denied constipation, 
diarrhea or abdomen pain and had no recent changes in bowel 
habits.  In August 2005 the Veteran was treated for burning 
dysuria with associated lower abdomen pain.  In April 2007 
the Veteran was treated for and diagnosed with constipation 
with associated abdomen pain.  An April 2007 radiology report 
of the abdomen revealed no evidence of bowel obstruction, 
free air, abnormal calcification or fecal impaction and the 
impression noted the findings were unremarkable.  

After a careful review of the record, the Board concludes 
that entitlement to service connection for a disability 
manifested by stomach pain with constipation, to include as 
secondary to service-connected diabetes mellitus, type II, is 
not warranted on a primary or secondary basis.  Service 
treatment reports do not reflect findings of a disability 
manifested by stomach pain with constipation or related 
condition in service.  The Board notes that while the Veteran 
was diagnosed with constipation in April 2007, no medical 
evidence of record has related a disability of the stomach 
with constipation either to his active service or to his 
service-connected diabetes mellitus, type II.  

As the objective evidence of record reflects no treatment for 
a disability manifested by stomach pain with constipation or 
related condition during active service and no medical 
evidence has been received providing a relationship between 
the Veteran's current disability manifested by stomach pain 
with constipation and his active military service or between 
the Veteran's disability manifested by stomach pain with 
constipation and his service-connected diabetes mellitus, 
type II, the claim for service connection for a disability 
manifested by stomach pain with constipation, to include as 
secondary to service-connected diabetes mellitus, type II, is 
denied.

The Veteran is competent to report a continuity of 
symptomatology, and that report can serve to provide the 
needed evidence of a nexus between the current disability and 
the disease or injury in service.  See Barr v. Nicholson, 21. 
Vet. App. 303 (2007).  The Board must, however, weigh a 
veteran's reports against the other evidence of record.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The 
Board acknowledges the Veteran's statements that his current 
disability manifested by stomach pain with constipation is 
related to his service-connected diabetes mellitus, type II, 
however, these contentions are statements of causation.  
Although lay persons are competent to provide evidence 
regarding injury and symptomatology, they are not competent 
to provide evidence regarding diagnosis or etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim for service connection for a disability 
manifested by stomach pain with constipation, to include as 
secondary to service-connected diabetes mellitus, type II, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for PTSD is granted.

Service connection for tinnitus is granted.

Service connection for a disability manifested by stomach 
pain with constipation, to include as secondary to service-
connected diabetes mellitus, type II, is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


